Title: From Benjamin Franklin to Samuel Cooper, 25 February 1774
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
London, Feb. 25. 1774
I thank you much for your respected Favours of Nov. 10. Dec. 17. and 20. and for the satisfactory Intelligence they contained.
I condole with you most sincerely on your great Loss.
I have written a pretty full Account to the Speaker of the Treatment their Petition and their Agent have received here. My Letter went in Symes, and probably you may have seen it before this can reach you, therefore, and because I have a little Disorder in my Eyes at present, I do not repeat any part of it to you, nor can I well send a Copy to him.
You can have no Conception of the Rage the ministerial People have been in with me, on Account of my Transmitting those Letters. It is quite incomprehensible! If they had been wise, they might have made a good Use of the Discovery, by agreeing to lay the Blame of our Differences on those from whom by those Letters it appear’d to have arisen; and by a Change of Measures, which would then have appear’d natural, restor’d the Harmony between the two Countries. But—
I send directed to you, a Set of the late French Edition of my Philosophical Papers. There are in it several Pieces not in the English. When you have look’d them over, please to give them to Mr. Winthrop for the College Library. I am ever, Dear Sir, Yours most affectionately
B Franklin
Revd Dr Cooper
 
Addressed: To / The Reverend Saml Cooper, D.D. / Boston
